DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 10-11, 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2008/0179585 A1) in view of Van Gerpen et al. (US 20140252302 A1, hereinafter Van Gerpen).
With regards to claim 1, Hsu discloses a variable resistance memory device, (FIG. 2g) comprising: 
a first conductive line (metal plug 304) disposed on a substrate; (substrate 300, see FIG. 2g)) 
a second conductive line (conductive layer 316b) disposed on the first conductive line and intersecting the first conductive line; (See FIG. 2g, showing the line 304 intersecting the layer 316b in the vertical direction) and 
a memory cell (at least 306a, 312b, and 314) disposed between the first conductive line and the second conductive line, (See FIG. 2g) wherein the memory cell comprises: 

an insulating pattern (at least dielectric 314/310b) disposed on the variable resistance pattern; and 
a heater electrode (heating electrode 312b) disposed on the variable resistance pattern, wherein the insulating pattern comprises a through-hole (through hole defined by the insulating layer 314) penetrating the heater electrode, and the through-hole exposes one surface of the variable resistance pattern.  (See FIG. 2g, showing the through hole penetrating and exposing a top portion of the phase change 306a)
However, Tsu does not explicitly teach wherein a width of a bottom end of the heater electrode disposed in the through-hole and surrounded by the insulating pattern is smaller than a width of a top end of the heater electrode between the outer sidewall and disposed in the through-hole and surrounded by the insulating pattern, wherein a width of a bottom end of the Page 2 of 19insulating pattern surrounding the heater electrode is greater than a width of a top end of the insulating pattern surrounding the heater electrode.
Van Gerpen teaches wherein a width of a bottom end of the heater electrode (heater electrode 36 and electrode 24) disposed in the through-hole and surrounded by the insulating pattern (dielectric 20) is smaller than a width of a top end of the heater electrode between the outer sidewall and disposed in the through-hole and surrounded by the insulating pattern, (See FIG. 16, showing the size of the electrode) wherein a width of a bottom end of the Page 2 of 19insulating pattern surrounding the heater electrode is greater than a width of a top end of the insulating pattern surrounding the heater electrode. (See FIG. 16, where a width of the bottom of the dielectric 20 is greater than the top of the dielectric 20) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heaters of Hsu to have the shapes as taught in Van Gerpen, as both references are in the same field of endeavor.




With regards to claim 3, Hsu in view of Van Gerpen teaches the variable resistance memory device of claim 2.
Hsu further teaches wherein the insulating pattern surrounds a sidewall of the heater electrode.  (See FIG. 2g) 

With regards to claim 4, Hsu in view of Van Gerpen teaches the variable resistance memory device of claim 3.
Hsu further teaches wherein the insulating pattern has a ring shape entirely surrounding the sidewall of the heater electrode when viewed in a plan view.  (See FIG. 15) 

With regards to claim 10, Hsu in view of Van Gerpen teaches the variable resistance memory device of claim 1.
Hsu further teaches wherein the heater 3electrode is spaced apart from the first conductive line, the variable resistance pattern is disposed between the heater electrode and the first conductive line, and the variable resistance pattern is in contact with the first conductive line.  (See FIG. 2g, showing the placements of the line 304 and the phase change 306a)



With regards to claim 11, Hsu discloses a variable resistance memory device, (FIG. 2g) comprising: 
a first conductive line (line 304) disposed on a substrate and extending in a first direction; (See FIG. 2g, where the first direction is the vertical direction) 
a second conductive line (conductive layer 316b) disposed on the first conductive line and extending in a second direction intersecting the first direction; (See FIG. 2g, where the conductive layer 316b extends horizontally in the second direction) and 
a memory cell (at least 306a, 312b, and 314) disposed between the first conductive line and the second conductive line and located at an intersecting point of the first conductive line and the second conductive line, (See FIG. 2g, showing the position of the equivalent memory cell between the conductive lines 304 and 316b) wherein the memory cell comprises: 
a variable resistance pattern; (phase change 306a) 
an insulating pattern (at least dielectric 314/310b) disposed on a top surface of the variable resistance pattern; (See FIG. 2g) and 
a heater electrode (heating electrode 312b) disposed on the top surface of the variable resistance pattern.

However, while Hsu teaches wherein the insulating pattern has a hollow pipe shape which extends from the top surface of the variable resistance pattern in a third direction perpendicular to a top surface of the substrate,  (Paragraph [0022]: “The resulting heating electrode 312a is ring-shaped.” Therefore, the surrounding dielectric would have a hollow pipe shape See FIG. 2g) Hsu does not explicitly teach wherein a width of a bottom end of the heater electrode surrounded by the insulating 
Van Gerpen teaches wherein a width of a bottom end of the heater electrode (heater electrode 36 and electrode 24) surrounded by the insulating pattern (dielectric 20) is smaller than a width of a top end of the heater electrode surrounded by the insulating pattern, and the heater electrode increases continuously in width in the third direction. (See FIG. 16, where a width of the bottom of the heater electrode 36/24 is less than a width of the top of the heater electrode)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heaters of Hsu to have the shapes as taught in Van Gerpen, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that manipulating the size differences of Van Gerpen allows for manipulating the contact area relative to different sections of the device (See Van Gerpen Paragraph [0043]-[0045]) In addition, the above relative dimensions would be a simple substitution of one known element for another in order to obtain predictable results.

With regards to claim 14, Hsu in view of Van Gerpen teaches the variable resistance memory device of claim 11.
Hsu further teaches wherein the insulating pattern and the heater electrode are in contact with the top surface of the variable resistance pattern.  (See FIG. 2g, showing the heating electrode 312b and the dielectric 314 contacting a top portion of the material 306a)   

With regards to claim 15, Hsu in view of Van Gerpen teaches the variable resistance memory device of claim 14.

 
With regards to claim 17, Hsu in view of Van Gerpen teaches the variable resistance memory device of claim 11.
Hsu further teaches wherein the top end of the insulating pattern is opened and the bottom end of the insulating pattern is open.  (See FIG. 2g, showing the open top and bottom of the at least dielectric 314/310b) 

With regards to claim 18, Hsu discloses the variable resistance memory device, (FIG. 2g) comprising: 
a …first conductive lines (metal plug 304) disposed on a substrate and extending in a first direction; 
a … second conductive lines (conductive layer 316b) disposed on the first conductive lines and extending 5in a second direction intersecting the first direction; (See FIG. 2g, where the second direction [horizontal] intersects the first direction [vertical]) and 
a …memory cells (at least 306a, 312b, and 314) disposed between the first conductive lines and the second conductive lines, and disposed at intersecting points of the first conductive lines and the second conductive lines, (See FIG. 2g, showing the placement of the equivalent memory cell at the intersection of 316b and 304) respectively, wherein each of the memory cells comprises: 
a variable resistance pattern; (phase change 306a) 
an insulating pattern (at least dielectric 314/310b) disposed on the variable resistance pattern; and 

wherein the insulating pattern has a hollow pipe shape which extends from the top surface of the variable resistance pattern in a third direction perpendicular to a top surface of the substrate, (Paragraph [0022]: “The resulting heating electrode 312a is ring-shaped…” Thus the surrounding solid dielectric is a hollow pipe of material)
While Hsu does not explicitly teach a plurality of first conductive lines, second conductive lines, and memory cells, it should be noted that this limitation is a duplication of parts, where the court held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See at least in re Harza and MPEP 2144.04 VI. B)
Therefore, it would have been obvious for one of ordinary skill in the art to duplicate the parts for use in a larger device, as memory devices use multiple portions of these individual cells to form a commercial memory.
However, Tsu does not explicitly teach wherein a width of a bottom end of the heater electrode surrounded by the insulating pattern is smaller than a width of a top end of the heater electrode surrounded by the insulating pattern, and the heater electrode increases continuously in width in the third direction.
Van Gerpen teaches wherein a width of a bottom end of the heater electrode (heater electrode 36 and electrode 24) surrounded by the insulating pattern (dielectric 20 having a hollow pipe shape) is smaller than a width of a top end of the heater electrode surrounded by the insulating pattern, and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heaters of Hsu to have the shapes as taught in Van Gerpen, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that manipulating the size differences of Van Gerpen allows for manipulating the contact area relative to different sections of the device (See Van Gerpen Paragraph [0043]-[0045]) In addition, the above relative dimensions would be a simple substitution of one known element for another in order to obtain predictable results.

With regards to claim 19, Hsu in view of Terai and Son teaches the variable resistance memory device of claim 18.
Hsu further teaches wherein the hollow pipe shape of the insulating pattern comprises an opened top end and an opened bottom end. (See FIG. 2g of Hsu and FIGS. 15-16 of Van Gerpen, both showing the hollow pipe shape with openings at a top and a bottom)

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2008/0179585 A1) in view of Van Gerpen et al. (US 20140252302 A1, hereinafter Van Gerpen), as applied to claim 1, and further in view of Terai (US 20170117328 A1)
With regards to claim 6, Hsu in view of Van Gerpen teaches the variable resistance memory device of claim 1.
However, Hsu in view of Van Gerpen does not explicitly teach wherein the memory cell further comprises: 

Terai teaches wherein the memory cell further comprises: 
a switching pattern (memory layer 152 of selection SW2) connected in series to the variable resistance pattern and the heater electrode.  (See FIG. 12, showing the switch SW2 connected in series to the memory phase change material [i.e. variable resistance material] 142b {See at least Paragraph [0086]} and the heating electrode HE2) 
It would have been obvious to one of ordinary skill before the effective filing date to modify the device of Hsu in view of Van Gerpen to have the switching device of Terai.
One of ordinary skill would appreciate that the structure of Terai increases integration density in the memory device.

With regards to claim 7, Hsu in view of Terai and Van Gerpen teaches the variable resistance memory device of claim 6.
Terai further teaches wherein the heater electrode (heating electrode HE2) is disposed between the variable resistance pattern and the switching pattern.  (See FIG. 12, showing the HE2 between the memory 142b and the switch SW2)
It would have been obvious to one of ordinary skill before the effective filing date to modify the device of Hsu in view of Van Gerpen to have the switching device configuration of Terai.
One of ordinary skill would appreciate that the structure of Terai increases integration density in the memory device.

With regards to claim 8, Hsu in view of Terai and Van Gerpen teaches the variable resistance memory device of claim 7.

It would have been obvious to one of ordinary skill before the effective filing date to modify the device of Hsu in view of Van Gerpen to have the switching device configuration of Terai.
One of ordinary skill would appreciate that the structure of Terai increases integration density in the memory device.

With regards to claim 9, Hsu in view of Terai and Van Gerpen teaches variable resistance memory device of claim 7.
Terai further teaches wherein the memory cell further comprises: 
a barrier pattern (memory layer 152b) disposed between the heater electrode and the switching pattern, wherein the barrier pattern comprises carbon.  (See FIG. 12 and Paragraph [0087]: “In example embodiments, the first memory layer 142 may include at least one selected from the group including…silicon (Si), carbon (C)…” See also at least Paragraph [0146], where the first and second memory layers are the same type of structure)
It would have been obvious to one of ordinary skill before the effective filing date to modify the device of Hsu in view of Van Gerpen to have the switching device configuration of Terai.
One of ordinary skill would appreciate that the structure of Terai increases integration density in the memory device.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2008/0179585 A1) in view of Van Gerpen et al. (US 20140252302 A1, hereinafter Van Gerpen), as applied to claim 11, and further in view of Terai (US 20170117328 A1)
With regards to claim 13, Hsu in view of Van Gerpen teaches the variable resistance memory device of claim 11.
However, Hsu in view of Van Gerpen does not explicitly teach wherein the memory cell further comprises: 
a switching pattern, 4wherein the insulating pattern and the heater electrode are disposed between the variable resistance pattern and the switching pattern.  
Terai teaches wherein the memory cell further comprises: 
a switching pattern, (memory layer 152 of selection SW2) 4wherein the insulating pattern and the heater electrode (equivalent heater electrode HE2) are disposed between the variable resistance pattern (equivalent memory phase change material [i.e. variable resistance material] 142b {See at least Paragraph [0086]}) and the switching pattern.  (See FIG. 12, showing the placement of the elements.) 
It would have been obvious to one of ordinary skill before the effective filing date to modify the device of Hsu in view of Van Gerpen to have the switching device of Terai.
One of ordinary skill would appreciate that the structure of Terai increases integration density in the memory device.

Response to Arguments
Applicant’s arguments filed 07/13/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  However, upon further 
Therefore, for at least the above reasons, claims 1-20 are properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.